J-S34037-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellant              :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 JAMES ERNEST LUKSIK                       :   No. 329 MDA 2021

            Appeal from the Order Entered February 11, 2021
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0005712-2019


BEFORE: DUBOW, J., McLAUGHLIN, J., and McCAFFERY, J.

CONCURRING AND DISSENTING MEMORANDUM BY McLAUGHLIN, J.:

                                                      FILED APRIL 01, 2022

      I respectfully disagree that the Commonwealth did not present a prima

facie case that James Ernest Luksik committed institutional sexual assault

(schools) against H.H.

      As applied here, institutional sexual assault (schools) requires proof that

the defendant was an employee of a school and that the defendant has

engaged in “sexual intercourse, deviate sexual intercourse or indecent contact

with a student of the school.” 18 Pa.C.S.A. § 3124.2(a.2)(1). The defendant

must have committed the conduct at least recklessly. See Commonwealth

v. Mayfield, 832 A.2d 418, 427 (Pa. 2003).

      There can be no serious claim that the Commonwealth did not present

sufficient evidence at the pretrial stage that Luksik was an employee of a

school where H.H. was a student. The issue is therefore whether the
J-S34037-21



Commonwealth presented a prima facie case of “indecent contact.” That

phrase means “[a]ny touching of the sexual or other intimate parts of the

person for the purpose of arousing or gratifying sexual desire, in any person.”

18 Pa.C.S.A. § 3101.

      A prima facie case of criminal conduct exists where the Commonwealth

produces evidence of each material element of the crime charged and

establishes probable cause to believe that it was the defendant who committed

the offense. Commonwealth v. Perez, 249 A.3d 1092, 1102 (Pa. 2021).

Probable cause to maintain criminal proceedings is “a reasonable ground of

suspicion supported by circumstances sufficient to warrant an ordinary

prudent man in the same situation in believing that the party is guilty of the

offense.” Miller v. Pa. R.R. Co., 89 A.2d 809, 811-12 (Pa. 1952). A court

determining whether there is probable cause must make every reasonable

inference in the Commonwealth’s favor. See Perez, 249 A.3d at 1102. An

inference is reasonable for this purpose if the inferred fact is more likely than

not to flow from the record evidence, which we view in the Commonwealth’s

favor. See id. at 1102-03.

      H.H. testified that as she was walking through the Capitol Building,

Luksik was telling students to “move on” and he tapped H.H.’s butt for “a

second” as she walked by him. She explained that Luksik was in the habit of

making sexualized comments to students about women. H.H.’s testimony, to

my mind, was sufficient to present a prima facie case of indecent contact, and

therefore institutional sexual assault (schools). There is no claim here that

                                      -2-
J-S34037-21



H.H.’s rear end is not an “intimate” body part, and according to H.H., Luksik

“touched” it. I also conclude that there is a reasonable inference that he did

so at least recklessly and to arouse or gratify sexual desire.

         The trial court’s and the majority’s stated concern is that the tap was

too “momentary” to be deemed a felony. Majority Memorandum at 4. If the

concern is that the allegedly short duration of the tap defeats a finding that

Luksik’s conduct was at least reckless and “for the purpose of arousing or

gratifying sexual desire,” then the majority appears to be improperly weighing

the evidence and construing it in Luksik’s favor. See Perez, 249 A.3d at 1102.

Viewed in the Commonwealth’s favor, I believe evidence of the tap, together

with the testimony about Luksik’s sexual comments to students, was sufficient

to inferentially support a finding of a prima facie case. Indeed, the Supreme

Court in Perez concluded that this Court in its decision there improperly made

inferences and viewed the evidence at the pretrial stage in the defendant’s

favor.

         I also respectfully do not understand the conclusion that there was a

prima facie case of indecent assault without consent and indecent assault

(victim under 16 years), but not of institutional sexual assault (schools). The

two indecent assault charges also have the element of “indecent contact.” Yet

that element was determined to be met for the indecent assault charges but

not for institutional sexual assault (schools). I respectfully believe that there

was a prima facie case of all three charges.




                                       -3-
J-S34037-21



     As for corruption of minors, I do not agree that the evidence did not

constitute a prima facie case because the tap was too “momentary” to corrupt

morals or warrant a felony charge. See Trial Ct. Op. at 4. However, even

viewing the evidence in the light most favorable to the Commonwealth, the

allegations were of a single incident. Corruption of minors requires a course

of conduct in violation of Chapter 31 of Title 18, and one incident is not a

course of conduct. See Commonwealth v. Kelly, 102 A.3d 1025, 1032

(Pa.Super. 2014) (en banc).




                                    -4-